Citation Nr: 0434472	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  96-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation (SHA) 
grant.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1975.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 1995 rating action that denied certificates 
of eligibility for assistance in acquiring a SHA grant and 
SAH.  A Notice of Disagreement (NOD) was received in February 
1996, and a Statement of the Case (SOC) was issued in March 
1996.  A Substantive Appeal was received in May 1996.  In 
April 1998, the veteran testified during a hearing before an 
RO hearing officer;  a transcript of the hearing is of 
record.  A Supplemental SOC (SSOC) was issued in May 1998.

In January 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  SSOCs were issued in January 2001 and March 
2003, reflecting the RO's continued denials of certificates 
of eligibility for assistance in acquiring a SHA grant and 
SAH.

In April 2004, the Board remanded this case to the RO to 
afford the veteran a Board videoconference hearing.  That 
hearing was conducted by the undersigned Veterans Law Judge 
(VLJ) in August 2004, and a transcript of the hearing is of 
record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Board notes that, during a 
pre-hearing conference with the undersigned VLJ in August 
2004, the veteran's representative raised the question of the 
veteran's entitlement to an effective date prior to July 1984 
for the grant of service connection for diabetes mellitus.  A 
review of the claims file reveals that, following a February 
2002 rating action that awarded service connection for 
diabetes mellitus, the veteran filed an NOD with the assigned 
effective date in April 2002, and a SOC was issued in April 
2003.  However, the RO noted in an August 2003 letter, the 
veteran's attempt to file a substantive appeal to that issue 
was outside of the time period for perfecting an appeal as to 
that issue.  Hence, the issue is not before the Board.  
However, to the extent the veteran, through his 
representative, may be seeking to reopen that matter, it is 
referred to the RO for appropriate action.  


REMAND

Unfortunately, the Board finds that a further remand of the 
matters on appeal is warranted, even though it will, 
regrettably, further delay a final decision on the claims on 
appeal.  

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, although the record contains 
correspondence from the RO in March 2001 and January 2003 
addressing some VCAA notice and duty to assist provisions, 
the record does not include correspondence from the RO that 
sufficiently addresses, with respect to the claims on appeal, 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring that VA to explain what evidence will 
be obtained by whom.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response (of which he was not previously notified).  See 
38 U.S.C.A. § 5103 (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

Appellate review also discloses that the medical evidence 
currently of record is insufficient to fairly evaluate the 
claims on appeal.  Hence, specific additional development is 
warranted.  

On VA examination of October 2000, the examiner was unable to 
determine whether the veteran's service-connected low back 
disability disabled him to the extent that he should be 
granted certificates of eligibility for assistance in 
acquiring a SHA grant and/or SAH, and recommended that he be 
hospitalized at a VA medical facility for a period of 
observation and evaluation to determine the current degree of 
his disability.  Although the veteran was scheduled for 
another VA examination in December 2000, it did not take 
place, and the requested period of observation and evaluation 
at a VA hospital was not accomplished.  In the interim period 
between 2001 and 2004, service connection has been granted 
for many disabilities in addition to the low back, and in 
March 2002 the veteran indicated that he was willing to 
report for additional medical evaluation to determine his 
entitlement to certificates of eligibility for assistance in 
acquiring a SHA grant and SAH.  Under these circumstances, 
the Board finds that the RO should offer the veteran another 
opportunity to obtain a comprehensive medical evaluation 
necessary to equitably resolve the issues on appeal.  See 38 
U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a 
period of observation and evaluation at a VA hospital.  The 
veteran is hereby advised that failure to report for the 
scheduled VA evaluation, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled evaluation, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the evaluation sent to him by the 
pertinent VA medical facility.

The record also indicates continuing treatment of the veteran 
at the Fayetteville, North Carolina VA Medical Center (VAMC) 
for his service-connected disabilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding treatment records for all of 
the veteran's service-connected disabilities from the 
Fayetteville VAMC from January 2003 to the present time, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities.  

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC copies of all records 
of evaluation of and/or treatment for all 
of the veteran's  service-connected 
disabilities from January 2003 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
certificates of eligibility for 
assistance in acquiring a SHA grant and 
SAH.  The letter should include a summary 
of the evidence currently of record that 
is pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a period of 
observation and evaluation at a VA 
hospital, for purposes of determining 
eligibility for a SHA grant or SAH.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and the hospital evaluation 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Specifically, the hospital evaluation 
report should address whether the veteran 
has permanent and total service-connected 
disability due to (a) the loss, or loss 
of use, of both lower extremities, such 
as to precluded locomotion without the 
aid of braces, crutches, canes, or a 
wheelchair; or (b) blindness in both 
eyes, having only light perception, plus 
the anatomical loss or loss of use of one 
lower extremity; or (c) the loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or  (d) 
the loss or loss of use of one lower 
extremity, together with the loss or loss 
of use of one- upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The examiners 
are advised that the term "preclude 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal 
mode of locomotion, although occasional 
locomotion by other methods may be 
possible.  

All evaluation findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled period of VA observation 
and evaluation, the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the evaluation sent to him by 
the VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.         
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


